                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,

      v.                                                      Case No. 19-CR-201

MASON O. BEAUDRY,

            Defendant.


                DEFENDANT BEAUDRY’S MOTION FOR
            SENTENCING HEARING TO BE HELD BY VIDEO
________________________________________________________________________



      Mason O. Beaudry, by counsel, hereby requests that the sentencing hearing

now scheduled for August 3, 2020, be held by video rather than in-person. As

grounds, counsel submits the following:

      1.    On January 20, 2020, Beaudry pled guilty to one count of felon in

possession of a firearm. Docket No. 12. Sentencing was originally set for April 27,

2020, but then the COVID-19 pandemic began and Beaudry filed subsequent

motions to adjourn his sentencing on two occasions and the court granted both.

Docket Nos. 19, 20 and 24, 25. The current date for his sentencing hearing is August



                                          1
                                                               FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
3, 2020, at 2:30 p.m. Mr. Beaudry has been out of custody on a signature bond since

November 19, 2020, and compliant with all conditions of release.

      2.     Earlier this week, Beaudry contacted counsel to communicate that he

was ill. Beaudry went to the doctor and was diagnosed with an upper respiratory

infection and bronchitis. Gratefully, his COVID-19 test did come back negative.

However, Beaudry is still quite sick and he expressed a desire to not postpone his

sentencing again because he wants closure in terms of this case. In an abundance

of caution, Beaudry asked counsel if we could proceed by video for his sentencing

so that if he still is quite ill, he does not have to appear in person, nor does he want

to expose anyone else to get sick. Counsel will file the Consent to Proceed by Video

signed by Beaudry as soon as it is received.

      3.     Eastern District of Wisconsin General Orders 20-6, 20-17, and 20-18

allow the Court to hold video hearings for pleas and sentencings with consent of

the defendant after consultation with counsel. Further, paragraph 9 of General

Order 20-18, references counsel being able to request video hearings based on

increased risks due to counsel’s medical conditions or vulnerable family members.

Based on counsel’s doctor’s advice, counsel is also requesting the hearing be

conducted by video to avoid counsel or anyone else becoming ill. Beaudry and his

counsel agree that it would be in the interests of justice to proceed with the


                                           2
                                                                  FEDERAL DEFENDER SERVICES
                                                                         OF WISCONSIN, INC.
sentencing by video. A video hearing would allow the case to be finished,

Beaudry to be sentenced without further delay, and eliminate the risk of anyone

else becoming ill which certainly serves the interests of justice, as well as Beaudry.

         4.        Counsel is authorized to state that the government and the Probation

Office do not object to this request.

                   THEREFORE, on the above grounds, counsel for Beaudry respectfully

requests that the sentencing hearing scheduled for August 3, 2020, at 2:30 p.m. be

held by video rather than in-person.

                   Dated at Green Bay, Wisconsin, this 29th day of July, 2020.

                                                 Respectfully submitted,

                                                 s/ Krista Halla-Valdes
                                                 Krista Halla-Valdes, FL Bar #073369
                                                 Attorney for Mason O. Beaudry
                                                 Federal Defender Services of Wisconsin, Inc.
                                                 801 E. Walnut Street, Second Floor
                                                 Green Bay, Wisconsin 54301-4401
                                                 Tel: 920-430-9900
                                                 Fax: 920-430-9901
                                                 krista_halla-valdes@fd.org
N:\CASES-OPEN\A-B\BEAUDRY, MASON O. - 20-023\SENTENCING\MOTION FOR VIDEO SENTENCING.DOCX




                                                               3
                                                                                           FEDERAL DEFENDER SERVICES
                                                                                                  OF WISCONSIN, INC.
